Exhibit 10.2

 

Execution Copy

 

CONTRIBUTION AGREEMENT
(PRC Territories)

 

THIS  CONTRIBUTION AGREEMENT (the “Agreement”) is entered into as of October 2,
2007 (the “Effective Date”) by and between HowStuffWorks, Inc., with its
principal office located at 3350 Peachtree Road, Suite 1500, Atlanta, Georgia
30326 (“Contributor”), and HSW International, Inc., with its principal office
located at 3350 Peachtree Road, Suite 1150, Atlanta, Georgia 30326 (“Company”)
(Contributor and Company are collectively referred to herein as the “Parties”
and individually a “Party”).

 

WHEREAS, Contributor is engaged in the publication and distribution of certain
reference information in digital form via the website www.howstuffworks.com (the
“Site”); and

 

WHEREAS, Company is a newly formed corporation to which Contributor is licensing
and/or otherwise contributing certain intangible and intellectual properties
(collectively, the “Properties”) pursuant to this Agreement and substantially
similar agreements with respect to different territories and a certain Merger
Agreement (the “Merger Agreement”) dated as of April 20, 2006, as amended on
January 29, 2007 and further amended on August 23, 2007, by and among
Contributor, Company, HSW International Merger Corporation and INTAC
International, Inc., in a series of transactions that collectively are intended
to qualify for non-recognition treatment under Section 351 of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereto hereby agree as follows:

 


1.                                      DEFINITIONS


 

For purposes of this Agreement, the following terms shall have the meanings
ascribed to them below.

 

“Agreement” shall have the meaning set forth above in the preamble.

 

“Code” shall have the meaning set forth above in the recitals.

 

“Company” shall have the meaning set forth above in the preamble.

 

“Content” means collectively the Licensed Content and the Sublicensed Content,
but, for the avoidance of doubt, excluding the Chinese translations of the
Licensed Content and Sublicensed Content.

 

“Contributed Content” means the right to render Chinese translations of, the
right to publish and otherwise use any and all actual renderings in the Chinese
language (including both Simplified and Traditional) and all such actual
renderings, of any and all of the Licensed Content and Sublicensed Content (and
further providing that Contributed Content shall include, with respect to
limited excerpts thereof that are either not translatable into Chinese or for
which the common, universal understanding of the term is in English, the right
to render and include as part of the Chinese language rights such limited
excerpts of the Licensed Content and Sublicensed Content in the English
language) solely in digital and/or electronic medium.

 

“Contributor” shall have the meaning set forth above in the recitals.

 

“Effective Date” shall have the meaning set forth above in the preamble.

 

--------------------------------------------------------------------------------


 

“Intellectual Property Rights” means (i) any works of authorship or expression,
whether or not copyrightable, including moral rights (as defined below) and
copyrights recognized by domestic or foreign law, together with any renewal or
extension thereof and all rights deriving there from; (ii) any logos,
trademarks, service marks, trade names and trade dress, and all goodwill
relating thereto; (iii) any idea, design, concept, technique, methodology,
process, invention or discovery, whether patentable or not, all United States
and foreign patents, patent applications, utility models, certificates of
invention and all continuations, continuations-in-part, extensions, renewals,
divisions, re-issues and re-examinations relating thereto; and (iv) any trade
secrets, know-how, technology licenses, confidential information, shop rights
and other intellectual property rights owned or claimed and embodied therein, or
associated therewith, or similar rights protectable under any laws or
international conventions throughout the world, and in each case including any
improvements, enhancements or modifications to or derivatives from any of the
foregoing, and the right to apply for registrations, certificates, or renewals
with respect thereto and the right to prosecute, enforce, obtain damages
relating to, settle or release any past, present, or future infringement
thereof.

 

“Licensed Content” means the text, images, designs, graphics, artwork and any
and all other forms of content, that are owned by Contributor and that are
posted on the Site on or before the Effective Date, excluding Contributor’s
trademarks and design marks.

 

“Merger Agreement” shall have the meaning set forth above in the recitals.

 

“Party” and “Parties” shall have the meaning set forth above in the preamble.

 

“Properties” shall have the meaning set forth above in the recitals.

 

“Proprietary Notices” shall have the meaning set forth in Section 3.5.

 

“Site” shall have the meaning set forth above in the recitals.

 

“Sublicensed Content” means the text, images, designs, graphics, artwork and any
and all other forms of content, that are or have been licensed to Contributor by
third parties pursuant to Third Party Licenses and that are or have been posted
on the Site on or before the Effective Date, as specified on Schedule A hereto.

 

“Territory” means the People’s Republic of China, the Hong Kong Special
Administrative Region, the Macao Special Administrative Region and Taiwan, and
any and all current and future ULR addresses and domain names for such
geographic territories, including .CN, .TW, .HK and .MO.

 

“Third Party Content” shall have the meaning set forth in Section 2.4.

 

“Third Party Licenses” means, collectively, the licenses from third parties
granting Contributor the right to use the Sublicensed Content, as set forth on
Schedule A hereto. A “Third Party License” means an individual reference to each
of the Third Party Licenses.

 

“Third Party Licensors” means the licensors under the Third Party Licenses.

 


2.                                      LICENSE GRANT


 

2.1                                 Contributed Content.   Contributor hereby
contributes the Contributed Content to Company by granting to Company a
perpetual, fully paid up, royalty-free, sublicensable, exclusive (even as to
Contributor) license in the Territory to the Contributed Content. For the
avoidance of doubt, the

 

2

--------------------------------------------------------------------------------


 

foregoing license includes, but is not limited to, the right to display,
publish, transmit, copy, publicly perform, distribute and modify/create
derivative works of the Contributed Content in the digital and/or electronic
medium in the Territory.

 

2.2                                 Content.   Subject to the terms and
conditions of this Agreement, Contributor hereby grants to Company a limited,
perpetual, fully paid up, royalty-free, non-sublicensable, non-transferable
(except as set forth in Section 10.1), exclusive (even as to Contributor)
license in the Territory to:  (i) use the Content solely for purposes of
translating it into the Chinese language for the purposes thereby of creating
Contributed Content; and (ii) use limited excerpts of the Licensed Content
translated into the Chinese language in print format with limited distribution
to businesses solely for purposes of marketing, business development, financings
and other similar legitimate business purposes, provided that any such limited
print excerpts are not distributed publicly. With respect to the foregoing grant
in (ii), Company shall provide copies of relevant portions of such printed
materials to Contributor, for Contributor’s prior written approval which shall
not be unreasonably withheld and provided further that in the event that
Contributor does not notify Company of its disapproval within ten (10) business
days after receipt thereof from Company, then Contributor shall be deemed to
have approved such materials. Company’s inadvertent failure to submit any such
materials to Contributor for approval hereunder shall not be deemed to be a
material breach under this Agreement.

 

2.3                                 Limitation with Respect to Contribution of
Sublicensed Content.   The license granted in Section 2.1 above with respect to
the Chinese language digital publishing rights in the Territory to Sublicensed
Content, is limited by and subject to the terms, conditions and restrictions set
forth in the applicable Third Party Licenses, and Company agrees to comply with
all applicable terms, conditions and restrictions set forth or imposed on it
under or pursuant to its sublicense of rights under each such Third Party
License, which are provided to Company in writing. The expressed intent of this
Section 2.3 is to clarify that the Contributor is transferring and contributing
to Company all Chinese language digital publishing rights with respect to the
Territory held by Contributor on the Effective Date, but that, which respect to
the Sublicensed Content, Contributor can and is transferring and contributing to
Company all rights, but only those rights, which belong to and are held by
Contributor pursuant to the Third Party Licenses.

 

2.4                                 Third Party Content.   The Content may
contain text, images, designs, graphics, artwork, links and other content owned
by and/or proprietary to third parties, including, without limitation,
Sublicensed Content under the Third Party Licenses (“Third Party Content”). With
respect to all Third Party Content, the representations and warranties made by
Contributor under Section 6.1 below and Contributor’s indemnification
obligations as set forth in Section 7.1, shall be limited in accordance with the
rights that Contributor has from the Third Party Content providers. Company
agrees to be bound by the terms and restrictions applicable to and/or governing
any Third Party Content, as communicated in writing by Contributor to Company.

 

2.5                                 Use of Subcontractors.   Company may use
subcontractors to exercise any of the rights granted to it in Section 2.2,
provided that (i) each subcontractor agrees in writing to protect Contributor’s
and Third Party Licensors’ proprietary rights in the Content in a manner and to
an extent consistent with Section 2.3 and Article 3 of this Agreement; and (ii)
Company remains solely liable to Contributor for the acts and omissions of any
subcontractor.

 

2.6                                 Update Agreement.   With respect to future
changes made by Contributor to the Content on the Site or new content added by
Contributor to the Site after the Effective Date hereof, Contributor contributes
to and grants to Company the right to enter into an Update Agreement in
substantially the form attached as Exhibit G to the Merger Agreement, which
Update Agreement shall be executed contemporaneously herewith.

 

3

--------------------------------------------------------------------------------


 


3.                                      PROPRIETARY RIGHTS


 

3.1                                 Licensed Content Ownership.   Contributor
shall be the sole and exclusive owner throughout the world of, and retain all
right, title and interest in and to, the Licensed Content and all Intellectual
Property Rights therein and thereto, provided, however, that Company shall hold
in perpetuity the rights granted to it under Section 2.1, including the right to
transfer and assign such rights as provided in Section 10.1.

 

3.2                                 Sublicensed Content Ownership.   Third Party
Licensors shall be the sole and exclusive owners throughout the world of, and
retain all right, title and interest in and to, the Sublicensed Content and all
Intellectual Property Rights therein and thereto, provided, however, that
subject to Company’s performance of its obligations as a sublicensee under the
Third Party Licenses, Company shall hold the rights to which it is entitled
pursuant to Section 2.3.

 

3.3                                 Contributed Content Ownership.   Company
shall be the sole and exclusive owner throughout the world of, and retain all
right, title and interest in and to, the Contributed Content and all
Intellectual Property Rights therein and thereto, subject to Contributor’s (and
its Third Party Licensors’) rights in the underlying Licensed Content and
Sublicensed Content.

 

3.4                                 Reserved Rights in the Content.   All rights
in and to the Content not expressly granted herein to Company are reserved by
Contributor and the Third Party Licensors. Company shall neither acquire nor
claim any right, title or interest in or to the Content, except its rights in
the Contributed Content as defined in this Agreement. Company shall not,
directly or indirectly, challenge Contributor’s retained rights hereunder or
take any other action which Company reasonably knows will impair or diminish
Contributor’s rights in the Content.

 

3.5                                 Proprietary Notices.   The Contributed
Content shall bear appropriate copyright and/or credit notices as designated by
Contributor and set forth on Schedule B, which may be amended from time to time
in writing by Contributor (the “Proprietary Notices”) or as designated in
writing by Third Party Content providers. The Proprietary Notices shall not be
removed or obscured, and shall be reproduced on all copies of the Contributed
Content.

 

3.6                                 Removal of Content.   Company acknowledges
and agrees that Contributor may, with respect to any Content, or a portion
thereof, request Company to remove or cease using and/or distributing the
translated version thereof in the event that Contributor reasonably believes
that such Content may be in violation of law or the proprietary or contractual
rights of a third party, and Company will cooperate with Contributor in that
regard.

 


4.                                      PARTIES’ OBLIGATIONS


 

4.1                                 Obligations of Contributor.   Contributor
will make the Content available to Company in the English language in a digital
format promptly upon the Effective Date. Contributor shall not, directly or
indirectly, amend or otherwise modify any existing agreements relating to
Content or enter into any new agreements relating to Content, to the extent that
such amendment, modification or new agreement would adversely affect Company’s
rights hereunder. Contributor shall, at Company’s reasonable request and cost,
use commercially reasonable efforts to assist Company in any claims or actions
brought by Company against third parties pursuant to Section 4.2.

 

4.2                                 Obligations of Company.   Company shall be
responsible for (i) translating the Content into the Chinese language, and (ii)
ensuring that all uses of the Contributed Content are at all times in compliance
with all applicable laws, rules, regulations and ordinances. Company shall be
solely

 

4

--------------------------------------------------------------------------------


 

responsible for, at its sole discretion, instituting and pursuing any and all
claims and actions against third parties in respect of infringement of the
Contributed Content by such third party or unfair competition by such third
party with respect to the Contributed Content, in each case within the
Territory.

 

5.                                      CONSIDERATION.   This Contribution of
the Contributed Content to Company, and the related rights and privileges
granted to Company pursuant to this Contribution Agreement are expressly
intended to be performance by Contributor of its property contribution
obligations pursuant to the Merger Agreement, and the transfer of property and
the intangible and intellectual rights hereunder shall be construed at all times
so as to conform with the requirements of the Merger Agreement and Code
Section 351 .

 


6.                                      WARRANTIES


 

6.1                                 By Contributor.   Contributor represents and
warrants to Company that (i) it has the full power and authority to enter into
this Agreement; (ii) it has all rights necessary rights to transfer the
Contributed Content and grant the licenses set forth herein; and (iii) Company’s
use of the Licensed Content and Sublicensed Content as authorized herein does
not and will not infringe or misappropriate any third party Intellectual
Property Rights.

 

6.2                                 By Company.   Company represents and
warrants to Contributor that (i) it has the full power and authority to enter
into this Agreement; (ii) it has all rights necessary to fulfill its obligations
hereunder; (iii) it will not use the Content or any portion thereof in violation
of any applicable law, rule, statute, regulation, or ordinance; (iv) it will not
use or modify the Content or any portion thereof in any way that infringes or
misappropriates any third party Intellectual Property Rights, provided, however
that the foregoing warranty shall not (a) limit Contributor’s warranty under
Section 6.1(iii), (b) apply with respect to modified Content  provided by
Contributor to Company under the Services Agreement, and (c) apply with respect
to modifications to the Content made by or at Contributor’s explicit written
request, with the exception of any translations to such modified Content or any
derivative works to such modified Content made by or on behalf of Company; and
(v) it will ensure that the Contributed Content is at all times in compliance
with all applicable laws, rules, statutes, regulations and ordinances.

 

6.3                                 Disclaimer.   Except for the express
warranties and representations set forth in this Agreement, neither Party makes
any warranties, whether express, implied or otherwise. Each Party expressly
disclaims all other warranties and representations, whether express, implied or
statutory, including, without limitation, the implied warranties of
merchantability, fitness for a particular purpose, non-infringement and
accuracy.

 


7.                                      INDEMNITY


 

7.1                                 By Contributor.   Contributor hereby agrees
to defend, indemnify and hold harmless Company, its officers, directors,
employees and agents against any and all claims, demands, causes of action,
judgments, damages, penalties, losses, liabilities, costs and expenses
(including reasonable attorney fees’ and court costs) arising out of or
resulting from (i) Contributor’s breach of any representation or warranty under
this Agreement; or (ii) third party claims that Company’s use of the Licensed
Content, Sublicensed Content, or any portion thereof, as authorized herein
infringes or misappropriates any third party Intellectual Property Rights. For
the avoidance of doubt, the Parties acknowledge and agree that any amounts paid
by Company in indemnifying a sublicensee for any claims, demands or causes of
actions arising out of or resulting from Contributor’s breach of any
representation or warranty under this Agreement shall be deemed losses for which
Company is entitled to indemnification hereunder. Company agrees to provide
Contributor with prompt written notice of any third party claim subject to
indemnification, allow Contributor to have sole control of the defense of such

 

5

--------------------------------------------------------------------------------


 

claim and any resulting disposition or settlement of such claim; provided,
however, that Company may participate in the defense of a claim at its own
expense. Notwithstanding the foregoing, any delay by Company in providing notice
as required hereunder shall not relieve Contributor of its indemnification
obligations except and only to the extent that Contributor was prejudiced by
such delay.

 

7.2                                 Contributor Rights.   If Contributor
determines that the Content or any portion thereof, becomes, or is likely to
become, the subject of an infringement claim or action, Contributor may at its
sole option:  (i) procure, at no cost to Company the right to continue using
such Content, or portion thereof, as applicable; (ii) replace or modify the
Content, or portion thereof, as applicable to render it non-infringing; or (iii)
if, in Contributor’s reasonable opinion, neither (i) nor (ii) above are
commercially feasible, Contributor may remove such Content from the scope of
this Agreement.

 

7.3                                 Exceptions.   Contributor will have no
liability under Section 7.1 for any claim or action where:  (i) such claim or
action would have been avoided but for modifications (other than Chinese
translation) of the Content, or any portion thereof, made by Company or a third
party on Company’s behalf; (ii) such claim or action would have been avoided but
for Company’s or a third party on Company’s behalf combining or using the
Content, or any portion thereof, with other content or materials; (iii) such
claim or action would have been avoided but for Company’s failure to implement
the infringement remedy of removal as requested, if at all, by Contributor under
Section 3.6 or Section 7.2; or (iv) Company’s use of the Content, or any portion
thereof, is not in compliance with the terms of this Agreement and such claim
would have been avoided but for such non-compliance.

 

7.4                                 By Company.   Company hereby agrees to
defend, indemnify and hold harmless Contributor, its licensors, and its and
their officers, directors, employees and agents against any and all claims,
demands, causes of action, damages, judgments, penalties, losses, liabilities,
costs and expenses  (including reasonable attorneys’ fees and court costs)
arising out of or resulting from (i) Company’s breach of any representation or
warranty under this Agreement; (ii) Company’s use of the Content in a manner in
breach of the terms and conditions of this Agreement; or (iii) third party
claims that the Contributed Content, or any portion thereof, infringes or
misappropriates any third party Intellectual Property Rights. Contributor agrees
to provide Company with prompt written notice of any third party claim subject
to indemnification, allow Company to have sole control of the defense of such
claim and any resulting disposition or settlement of such claim; provided,
however, that Contributor may participate in the defense of a claim at its own
expense. Notwithstanding the foregoing, any delay by Contributor in providing
notice as required hereunder shall not relieve Company of its indemnification
obligations except and only to the extent that Company was prejudiced by such
delay.

 


8.                                      LIMITATION OF LIABILITY


 

Except for (i) the Parties’ respective indemnification obligations set forth in
this Agreement; and (ii) damages arising out of either Party’s gross negligence
or willful misconduct, neither Party shall be liable to the other under any
legal theory or cause of action for any special, incidental, consequential or
other indirect damages, including, without limitation, damages for lost profits,
even if the Party has been advised of the possibility of such damages.

 


9.                                      TERMINATION


 

9.1                                 Termination by Contributor.   Contributor
may terminate the licenses granted in Section 2.2 and all rights granted to
Company thereunder upon written notice to Company if: (i) Company files a
petition for bankruptcy or is adjudicated bankrupt; (ii) a petition in
bankruptcy is filed against Company and such petition is not dismissed within
ninety (90) calendar days; (iii) Company becomes insolvent or makes an
assignment for the benefit of its creditors or an arrangement for its

 

6

--------------------------------------------------------------------------------


 

creditors pursuant to any bankruptcy law; (iv) Company discontinues the business
that is covered by this Agreement; (v) a receiver is appointed for Company or
its business; or (vi) Company is in material breach of any of the terms or
conditions set forth herein, which breach remains uncured thirty (30) days after
written notice thereof from Contributor; provided, however, that (i) such
material breach was not caused by any action or inaction of Contributor, and
(ii) Contributor did not prevent or limit Company’s attempts to cure such
breach. Notwithstanding the foregoing, unless such extension period would create
a risk of a breach by Contributor under any Third Party License, if Company is
using commercially reasonable efforts to cure a material breach but is unable to
do so within thirty (30) days, then the cure period will be extended for an
additional sixty (60) days so long as Company continues to use commercially
reasonable efforts to cure the breach.

 

9.2                                 Effect of Termination.   Upon any
termination of the licenses granted in Section 2.2, (i) all rights granted to
Company thereunder shall automatically and immediately terminate, (ii) Company
shall cease all use of the Licensed Content and Sublicensed Content; and (iii)
Company shall return or destroy all copies of the Licensed Content and
Sublicensed Content in its possession or control, regardless of the form or
media. Subject to Section 2.3, any termination of the licenses set forth in
Section 2.2 shall not affect Company’s rights under Section 2.1 in respect of
the Contributed Content.

 


10.                               MISCELLANEOUS


 

10.1                           Assignment.   Company shall have the right to
assign its license rights under Section 2.1 with respect to the Contributed
Content (except as limited and restricted by Section 2.3). Except as otherwise
expressly set forth herein, Company shall not assign the licenses granted in
Section 2.2, including any of its rights or obligations in connection therewith,
in whole or in part, by operation or law or otherwise, without the prior written
consent of Contributor. Company agrees that any sublicenses or assignments of
its rights hereunder granted by Company will be subject to the terms and
conditions set forth herein.

 

10.2                           Injunctive Relief.   Company acknowledges that
Company’s material breach of Articles 2, 3 or 6 would result in irreparable
injury to Contributor, and therefore in the event of an actual or threatened
breach, Contributor shall be entitled, in addition to all other available
remedies, to seek an injunction or other equitable relief.

 

10.3                           Taxes.   Company is liable for any and all sales,
use, excise, value added, customs fees, or other similar taxes Contributor must
pay relating to the Content and the Contributed Content, provided, however that
Contributor shall give Company written and prior notice of any such taxes. If
Company is exempt from the payment of any such taxes, Company must provide
Contributor with a valid tax exemption certificate; otherwise, absent proof of
Company’s direct payment of such taxes to the applicable taxing authority,
Contributor will invoice Company for and Company will pay to Contributor all
such taxes. Notwithstanding anything to the contrary in this section,
Contributor shall be solely responsible for all taxes based on its income.

 

10.4                           Notices.   All notices, consents and other
communications hereunder must be in writing and delivered to the other Party at
the address set below by personal delivery, certified mail (postage pre-paid),
overnight delivery service or by facsimile with verified receipt of
transmission, and shall be effective upon receipt (or when delivery is refused).
Each Party may change its address for receipt of notice by giving notice of the
new address to the other Party.

 

If to Contributor:                                                    
HowStuffWorks, Inc.
One Capital City Plaza
3350 Peachtree Road, Suite 1500

 

7

--------------------------------------------------------------------------------


 

                                                                                                                                               
Atlanta, Georgia 30326
Phone:  404-760-4729
Fax:  404-760-3458
Attention:  Legal Department

 

If to Company:                                                               
HSW International, Inc.
3350 Peachtree Road, Suite 1150
Atlanta, Georgia  30326
Phone:
Fax:
Attention: Chief Financial Officer

 

10.5                           Waiver.   Neither Party shall be deemed, by any
act or omission, to have waived any of its rights or remedies hereunder unless
such waiver is in writing and signed by the waiving Party, and then only to the
extent specifically set forth in such writing. A waiver with reference to one
event shall not be construed as continuing or as a bar to or waiver of any right
or remedy as to a subsequent event.

 

10.6                           Severability.   If, at any time, any provision
hereof is or becomes illegal, invalid or unenforceable in any respect under the
law of any jurisdiction, neither the legality, validity or enforceability of the
remaining provisions hereof nor the legality, validity or enforceability of such
provision under the law of any other jurisdiction shall in any way be affected
or impaired thereby. The invalid provision shall be replaced by a valid one that
achieves to the extent possible the original purpose and commercial goal of the
invalid provision.

 

10.7                           Governing Law; Jurisdiction.   This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, excluding its choice of laws provisions. The Parties agree that the
exclusive venue and jurisdiction for any actions or disputes arising from this
Agreement shall be a federal or state court in New York.

 

10.8                           Survival.   Any terms and conditions that by
their nature should survive termination of this Agreement shall be deemed to
survive. Such terms and conditions include, but are not limited to, Sections 2.1
and 9.2 and Articles 3, 6, 7, 8 and 10.

 

10.9                           Relationship of the Parties.   Nothing in this
Agreement shall establish any relationship of partnership, joint venture,
employment, franchise, or agency between the Parties. Nothing in this Agreement
shall give either Party the power to bind the other Party or incur obligations
on the other Party’s behalf without the other Party’s prior written consent.

 

10.10                     Headings.   Headings are used for purposes of
reference only and shall not affect the interpretation of this Agreement.

 

10.11                     Construction.   This Agreement shall be construed and
interpreted fairly, in accordance with the plain meaning of its terms, and there
shall be no presumption or inference against the Party drafting this Agreement
in construing or interpreting the provisions hereof.

 

10.12                     Counterparts.   This Agreement may be executed in
counterparts all of which taken together shall constitute one single agreement
between the Parties.

 

10.13                     Bankruptcy Law.   The Parties intend that the licenses
of Intellectual Property herein are licenses to “intellectual property” as
defined in the Section 101 of the U.S. Bankruptcy Code, 11 U.S.C. § 101(35A)

 

8

--------------------------------------------------------------------------------


 

and is subject in all respects to each party’s rights under Section 365(n) of
the Bankruptcy Code, 11 U.S.C. § 365(n).

 

10.14                     Entire Agreement.   This Agreement and the Schedules
attached hereto constitute the entire agreement between the Parties relating to
the subject matter hereof and supersede all prior communications, whether
written or oral. The Schedules are incorporated into this Agreement by this
reference and are hereby made part of this Agreement. This Agreement may be
amended only in a written document signed by both Parties.

 

[Signatures on following page]

 

9

--------------------------------------------------------------------------------


 

[Signature page to Contribution Agreement]

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

Contributor:

Company:

 

HowStuffWorks, Inc.

HSW International, Inc.

 

By:

/s/ Jeffrey Arnold

 

By:

/s/ Bradley Zimmer

 

 

 

Name:

Jeffrey Arnold

 

Name:

Bradley Zimmer

 

 

 

Title:

Chief Executive Officer

 

Title:

Secretary

 

 

10

--------------------------------------------------------------------------------